Order, Supreme Court, New York County (Daniel FitzGerald, J.), entered on or about October 22, 2010, which, in a proceeding pursuant to Mental Hygiene Law article 10, upon a jury finding of mental abnormality, committed respondent to a secure treatment facility, and order, same court and Justice, entered on or about June 17, 2011, denying respondent’s motion for a new trial in the interests of justice, unanimously affirmed, without costs.
Respondent was not deprived of due process, and a new trial is not warranted in the interests of justice. Although petitioner’s psychologist provided erroneous testimony regarding respondent’s score on the Static-99 risk assessment instrument, there was other overwhelming evidence of mental abnormality presented at trial, including the admission of respondent’s own expert that respondent was predisposed to commit sex offenses. Concur — Mazzarelli, J.P., Saxe, Renwick, Richter and Abdus-Salaam, JJ.